DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 6-14, 18-20 and 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 6-14, 18-20 and 24 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, method for performing cluster-based random walk, comprising: obtaining, by each working machine in a working machine cluster, data describing a respective portion of a graph comprising nodes and comprising edges between the nodes, wherein each working machine in the working machine cluster comprises one or more processors; synchronizing, by each working machine in the working machine cluster, the data describing the respective portion of the graph with a server cluster to provide synchronized data; generating a full two-dimensional array based on the synchronized data, wherein generating the full two-dimensional array comprises generating, by each working machine in the working machine cluster, a non-full two-dimensional array based on respective identifiers of (i) adjacent nodes whose identifiers are read by the working machine and (ii) a node connected to the adjacent nodes, synchronizing, by the server cluster, the non-full two-dimensional arrays generated by the 
For at least similar reasons, independent claims 13 and 19 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







3/18/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154